PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/979,181
Filing Date: 22 Dec 2015
Appellant(s): Narva et al.



__________________
Alexander Stein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-19, 21-23, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al (US 20120164205) in view of Coelho et al (Genetics, 2005, 171: 597-614); Kelly (Genetics, 1997, 146(1): 227-238); Stam et al (US 20070003926); and Ruvkun et al (US 20060178292).
The claims are drawn to a nucleic acid operably linked to a heterologous promoter that encodes a dsRNA molecule that kills a Diabrotica virgifera insect when ingested by the insect, the polynucleotide comprising at least a first nucleotide that is at least 19 contiguous nucleotides of SEQ ID NO: 77. The Examiner notes that SEQ ID NO: 77 is a nucampholin molecule. 
The claims are drawn to cells comprising the nucleic acid molecule, wherein the cell is prokaryotic or eukaryotic. The claims are drawn to transgenic plants comprising the nucleic acid molecule. The claims are drawn to a commodity product produced from the plant of claim, 
The claims are drawn to a dsRNA that comprises three ribonucleotide sequences, wherein the first and third ribonucleotide sequences hybridize to form a dsRNA and the second sequence acts to link said first and third ribonucleotide sequences. 
The claims are further drawn to the nucleic acid molecule further comprising a Cry3 polynucleotide. The claims are also drawn to the transgenic plant further comprising a Cry3 polynucleotide. 
Baum teaches a pesticide composition that functions upon ingestion by a plant to inhibit the expression of a target sequence with Diabrotica virgifera virgifera LeConte (see claim 46; see paragraph 0014). Baum teaches the expression of a recombinant DNA construct in a plant transformation vector that encodes a dsRNA molecule to control said pest by ingestion of the transgenic plant (see paragraphs 0021 and 0022), wherein the plant is a transgenic corn plant (see paragraph 0290-0291). Corn is also known as Zea mays. 
Baum teaches that the transformed plant can be a plant cell, a plant seed, or a plant grown from a plant seed (see paragraph 0038). 
Baum also teaches that the nucleotide sequences of the invention may be introduced into both prokaryotic and eukaryotic cells (see paragraphs 0098 and 0164). 
Baum also teaches the use of heterologous plant-active promoters, such as the CaMV 35S promoter (see paragraph 0180). 
Baum teaches the generation of dsRNA having at least 21-contiguous nucleotides (see Example 16), where the dsRNA is a hairpin that has a stem and loop structure. It would have 
	Baum teaches co-expression of dsRNA with Cry3 protein from Bacillus thuringiensis as well as a second suppressive RNA that is different from the first (see paragraph 0035). 
	Baum teaches commodity products containing one or more sequences of the present invention and produced from a recombinant plant or seed comprising one or more of the nucleotide sequences contemplated as embodiments of the present invention (see paragraph 0199). 
Baum teaches that homologous sequences from other organisms may be isolated using alignments and consensus regions of minimal degeneracy for the purposes of designing degenerate oligonucleotide primers. The purpose of the primers are used to amplify putative ortholog sequences from many different insect species. See paragraphs 0333, 0338, and 0341, for example.
Baum teaches that cDNA sequences can be translated and identify using a BLASTX search, where functionality is assigned based on the alignment results (see paragraph 0043). 
Baum does not teach the instant SEQ ID NO: 77 or the open reading frame found within SEQ ID NO: 77. 
Coelho teaches that premature stop codons in drosophila nucampholin, also known as CG12750 (see Figure 7B), led to hemizygotes that are embryonic lethal (see page 608, right column). Coelho teaches that nucampholin shows “strong evolutionary conservation,” suggesting a critical role in splicing. Coelho teaches that nucampholin is conserved across multiple species, including Drosophila melanogaster, Anopheles gambiae, Homo sapiens, Arabidopsis thaliana, Caenorhabditis elegans, Schizosaccharomyces pombe, and Saccharomyces cerevisiae (Figure 7B). 
Kelly teaches that antisense-mediated depletion of let-858, also known as nucampholin, causes a lethal phenotype. See abstract.  
Stam teaches that nucampholin was experimentally confirmed to be essential for Drosophila viability using dsRNA. Stam teaches that when their SEQ ID NO: 86, coding for ncm, was disrupted by dsRNA, no larvae hatched. See Tables 1, 2, and 6. 
Stam also teaches that one advantage of their invention is that the proteins encoded by the essential nucleotide sequences provide the bases for assays designed to easily and rapidly identify novel insecticides and that disruption of the nucleotide sequences demonstrates that the activity of the encoded protein is essential for Drosophila viability. See paragraphs 0011-0012. 
Stam teaches a method for killing or inhibiting the growth or viability of an insect comprising inhibiting expression in said insect of a protein by RNA interference. See claim 7. 
Ruvkun identifies let-858, a nucampholin ortholog in C. elegans also called F33A8.1 and NM_063962, as a gene that when targeted using RNAi led to molting defects. See Table 1A. Ruvkun teaches that disrupting these sequences will disrupt Ecdysozoan molting. See abstract. It is known that Ecdysozoans include arthopods such as Diabrotica virgifera. 
Ruvkun claims an insecticide using an RNA of at least a portion of an ortholog of F33A8.1 (see claim 54) and identifies orthologs in Bombyx mori and Meloidogyne incognita (see paragraph 0172). Ruvukun teaches that one skilled in the art would expect an ortholog to functionally substitute for the reference sequence. See paragraph 0146. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the target genes disclosed by Baum for Drosophila, for example, would have led one of ordinary skill in the art to obtain the instantly claimed SEQ ID NOs: 77 for the purpose of control of Diabrotica insect pests. 
As taught by Baum, those genes which are essential for survival are particularly attractive targets for the creation of double stranded RNA molecules that can be provided in the diet of an invertebrate pest by way of a transgenic plant for the purpose of pest control. An embryonic lethal phenotype would be understood to be a gene that is essential for survival. Furthermore, both Stam and Ruvkun recognize that their identification of essential genes in both Drosophila and Caenorhabditis elegans should not be limited solely to the species from which the essential gene was derived. In fact, both Stam and Ruvkun suggest targeting orthologous sequences in other insects to create an insecticide. 
The ordinary artisan would have been motivated to isolate nucampholin from Diabrotica virgifera insect pests because Baum teaches that WCR damages crop plants and leads to yield losses. See paragraph 0103. Thus, in an effort to control a pest that affects crop plants such as corn, the ordinary artisan would have turned to previously identified RNAi targets in other 
One of ordinary skill in the art would have reasonably expected success arriving at the instantly claimed SEQ ID NOs: 77 using standard molecular cloning techniques known to those of ordinary skill in the art. Specifically, Baum teaches that homologous sequences can be obtained by the creation of degenerate primers to amplify homologous sequences from many different insects. Stam teaches identification of homologous sequences by hybridization. See paragraph 0061. Ruvkun identifies orthologous genes using BLAST searches and identification based on sequence analysis. See paragraph 0055 and 0146, for example. Furthermore, given the evolutionary conservation of nucampholin as shown in Figure 7B of Coelho, one of ordinary skill in the art would have been able to generate the degenerate primers of Baum for the purposes of obtaining the instant SEQ ID NO: 77. The isolation of homologous genes is routine and well known to those of ordinary skill in the art. In combination with the embryonic lethal phenotype of nucampholin functional depletion, one of ordinary skill in the art would have reasonably expected success using dsRNA to silence nucampholin in Diabrotica for the purposes of killing said pest. 

(2) Response to Argument
	At the outset, the Examiner wishes to highlight several key factors at play in the determination of obviousness. First, the prior art has repeatedly demonstrated that nucampholin (ncm) leads to an embryonic lethal phenotype across multiple species, including C. elegans (Coelho, Kelly, and Ruvkun) and Drosophila (Stam). In addition, these references demonstrate 
	In addition, the combination of Ruvkun and Baum demonstrate that the ordinary artisan would have been able to identify homologs of nucampholin in species outside of C. elegans and Drosophila. Ruvkun specifically identifies orthologous sequences in silkworms (Bombyx mori) and cotton root-knot nematode (Meloidogyne incognita). Ruvkun also teaches that nucampholin can be used as an insecticide. 
	The ordinary artisan seeking to control any pest would have been motivated to identify nucampholin in said plant pest for the purposes of control. The ordinary artisan would have understood that nucampholin is a required molecule for proper transcription of mature mRNAs. Without functioning nucampholin, proteins would not be properly translated and would lead to severe defects within the cell. In the case of Coelho, Kelly, Ruvkun, and Stam, these defects led to an embryonic lethal phenotype. The ordinary artisan would have also understood that nucampholin is an ideal target because Coelho teaches that nucampholin is conserved across multiple species, including Drosophila melanogaster, Anopheles gambiae, Homo sapiens, Arabidopsis thaliana, Caenorhabditis elegans, Schizosaccharomyces pombe, and Saccharomyces cerevisiae (Figure 7B). Stated differently, nucampholin is conserved across eukaryotic cells, ranging from insects, yeasts, plants, vertebrates, and invertebrates. 
It is the Examiner’s position that given the level of conservation both structurally and functionally, silencing any nucampholin molecule in any undesirable organism would have been prima facie obvious. Thus, the obviousness inquiry turns to whether isolating SEQ ID NO: 77, the nucampholin molecule from Diabrotica virgifera would have been obvious. 
Diabrotica virgifera using a dsRNA-based method using essential genes, the motivation by Ruvkun to use nucampholin as an insecticide, and the previous demonstrates of lethality shown by the combination of Coelho, Kelly, and Stam, the ordinary artisan would have been similarly motivated to isolate the nucampholin molecule from any pest, including that of Diabrotica virgifera or the instant SEQ ID NO: 77. 

Appellant argues that each and every claim requires the structure of claim 1, i.e. a polynucleotide comprising at least 19 contiguous nucleotides of SEQ ID NO: 77. Appellant argues that the Examiner has asserted in justifying the rejection that SEQ ID NO: 77 is a nucampholin molecule and that, because no sequence is known, this fact was not common knowledge prior to the Appellant’s disclosure of the instant SEQ ID NO: 77. Appellant cites MPEP 2143.03(A) in support of their argument. See remarks at page 8. Appellant repeats the argument that the Examiner noted that SEQ ID NO: 77 is a nucampholin molecule. See page 10 of the remarks. 
This argument has been fully considered but is not found persuasive. The fact that the structure is unknown is not in and of itself probative of non-obviousness. As demonstrated in In re Kubin, the fact that a nucleic acid was not specifically taught did not preclude a conclusion of obviousness. In Kubin, the fundamental inquiry was whether one of ordinary skill in the art could employ conventional methods to determine the sequence and subsequently isolate said sequence. Kubin, the board cited KSR stating "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense." See MPEP 2143(I)(E). 
In the instant case, the combination of at least Baum and Ruvkun demonstrate that the isolation of orthologous sequences is routine in the art. Furthermore, Ruvkun goes a step further and states that nucampholin is “highly conserved” across multiple species. The Examiner notes that these species are not found within a single genus, order, or even kingdom. Rather, nucampholin is conserved across multiple species and kingdoms. These two factors in combination demonstrate that the ordinary artisan would have reasonably expected success isolating nucampholin from any eukaryotic organism, including Diabrotica virgifera. 
With respect to Appellant’s argument regarding MPEP 2143.03(A), the Examiner notes that the citation Appellant relies upon does not appear to be in MPEP 2143.03(A) but rather MPEP 2144.03(E). The Examiner has never stated that SEQ ID NO: 77 is “well-known” or “common knowledge.” This statement made in the rejection of record is not a statement for taking official notice. Rather, it is a latent property of SEQ ID NO: 77 that is necessary to understand the invention as a whole. MPEP 2141.02(V) states “disclosed inherent properties are and are disclosed in the specification. Thus, it is incumbent upon the Examiner to not only understand what is literally recited by the claims, but also those properties which are inherent in the subject matter and are disclosed in the specification. For the purposes of examination, it is not sufficient simply to look at what is only literally recited in the claims, and the Examiner must also compare those features inherent in the subject matter and disclosed by the specification against that of the prior art to properly construe the claimed invention. 
It is noted that this section also states that “[o]bviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established.” In the instant case, the rejection of record is not predicated upon any technique or concept that was not known at the time the invention was made. Rather, the obviousness rejection of record relies upon methods and molecular biology techniques all available to one of ordinary skill in the art at the time the invention was effectively filed. As stated above, the rejection only relies upon those techniques available in the prior art. Critically, the rejection relies upon a single unifying concept and two separate techniques well-known to those of ordinary skill in the art. The unifying concept is the highly conserved nature of nucampholin as it pertains to both structure and function. This concept unlocks two key and well-known molecular biology concepts. The first allows the ordinary artisan to isolate any nucampholin molecule, including the instant SEQ ID NO: 77, using degenerate primers. Degenerate primers rely upon conserved regions of a protein to design primers that will amplify and isolate a given sequence. Given that nucampholin is highly conserved, the ordinary artisan would have reasonably Diabrotica virgifera, from Baum. 
Furthermore, a novel sequence is not necessarily non-obvious simply because the sequence has not been disclosed in the prior art. See MPEP 2143(I)(E) and In re Kubin 90 USPQ2d 1417 (Fed. Cir. 2009). 

Appellant argues that they are not claiming general plant protective RNAi technology in insects, even in Diabrotica virgifera specifically. Neither are applicants claiming the use of some undefined genus of nucampholin genes as RNAi targets. Appellant argues that the claims are narrowly drawn to compositions and methods that utilize a particular sequence, SEQ ID NO: 77, as an RNAi target in Diabrotica virgifera, which Appellant has provided to the art as a novel biological sequence. Appellant asserts that whether the ordinary artisan would have been able to reasonably expect SEQ ID NO: 77 to function as a crop protective agent had they known of its sequence is irrelevant where that person was not in possession of its structure. See paragraph bridging pp. 9 and 10 of the remarks. 

While there are several court identified standards that may sustain a conclusion of obviousness, the Examiner notes that, broadly speaking, there must be some motivation to arrive at the instantly claimed invention and there must be a reasonable expectation of success of arriving at the instantly claimed invention. In the instant case, the Examiner utilizes the desire to control plant pests, such as Diabrotica virgifera, to specifically use known methods to arrive at the instant SEQ ID NO: 77. With respect to a reasonable expectation of success, the Examiner notes that the rejection of record states why one of ordinary skill in the art would have reasonably expected success at arriving at the instantly claimed SEQ ID NO: 77. Specifically, the Examiner cites Baum for their teaching of degenerate primers, Stam for their teaching of identifying homologous sequences by hybridization, Ruvkun for their use of BLAST and sequence analysis of proteins for identification, and the evolutionary conservation of nucampholin in Coelho. The rejection found that the isolation of homologous genes is routine and well known to those of ordinary skill in the art. 

Appellant argues that the Examiner may not take into account knowledge gleaned from the disclosure in reaching a conclusion of obviousness – only knowledge within the level of ordinary skill at the time the claimed invention was made may support obviousness of a claim, 
This argument has been fully considered but is not found persuasive. Appellant’s conclusion that the Examiner has utilized inappropriate hindsight reasoning relies entirely on the fact that SEQ ID NO: 77 is not disclosed by the prior art. However, Appellant’s conclusion that only identification of SEQ ID NO: 77 in the prior art could support a conclusion of obviousness is factually inaccurate. The MPEP and courts are clear that the mere fact that a sequence is novel is not sufficient basis to conclude that said sequence is non-obvious. See In re Kubin. 
Furthermore, the MPEP 2145(X)(B) states that an obvious to try rational may be supported where one of ordinary skill in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In the instant case, Ruvkun specifically identifies nucampholin as a potential insecticide. Baum seeks targets of essential genes for targeted silencing using RNAi. Thus, nucampholin as an insecticide through dsRNA is an identified solution. Given that Coelho, Kelly, Stam, and Ruvkun all teach that targeting the sequence encoding nucampholin is effective at inducing lethality and the fact that the sequence is highly conserved across all species, the ordinary artisan would have reasonably predicted success using nucampholin dsRNA in D. virgifera to be lethal. Furthermore, given that the isolation of homologous sequences is routine in D. virgifera to arrive at the instant SEQ ID NO: 77. 
Contrary to Appellant’s assertion that identification of SEQ ID NO: 77 by the prior art is the only manner in which a conclusion of obviousness can be sustained, the MPEP and courts reject this idea outright. 

Appellant argues that the improper hindsight is clear from the Final Office action because the Examiner utilized a BLAST search in order to properly construe the invention as a whole. Appellant argues that it is beyond question that the Examiner is required to construct a prima facie case of obviousness from only elements in the prior art identified by the search, using the inferences and creative steps that a person of ordinary skill in the art would have employed at the time of the invention, citing KSR. See page 10 of the remarks. 
This argument has been fully considered but is not found persuasive. The MPEP dictates how Examiners are to search and understand the invention as a whole. MPEP 2141.02(V) states “disclosed inherent properties are part of ‘as a whole’ inquiry.” Critically, this section states Examiners in delineating the invention as a whole must “look not only to the subject matter which is literally recited in the claim in question…but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification.
Thus, Appellant’s proffered argument that using a BLAST search to identify SEQ ID NO: 77 is in error is not consistent with the role the MPEP expects of Examiners to take in understanding the invention as a whole. Aside from the fact that SEQ ID NO: 77 is not disclosed by the prior art, Appellant fails to point to any other aspect of the rejection that relied upon 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that they have performed their own BLAST search using SEQ ID NO: 77 as an input, with the default parameters offered by the NCBI, and that these results were not at all what is shown by the Examiner. See page 11 of the remarks.
This argument has been fully considered but is not found persuasive. It is clear from Appendix I that Appellant fails to take into consideration the understanding afforded to the ordinary artisan. The ordinary artisan would not use the BLAST algorithm that only looks for “Highly similar sequences (megablast),” as apparently performed by Appellant. Rather, one of ordinary skill in the art would have used discontiguous megablast or blastN to identify homologous sequences. By selecting the program “megablast” a BLAST search would only return closely related sequences with approximately 95% sequence identity.  
For completeness, the Examiner is providing an image of the NCBI website and where the ordinary artisan could optimize the program to return hits based upon regions of similarity. A description of each program is provided by the question mark next to choose BLAST algorithm:
Megablast is intended for comparing a query to closely related sequences and works best if the target percent identity is 95% or more but is very fast.
Discontiguous megablast uses an initial seed that ignores some bases (allowing mismatches) and is intended for cross-species comparisons.
BlastN is slow, but allows a word-size down to seven bases.

As shown in the image below, megablast would return only highly similar sequences, where the program used by the Examiner to identify SEQ ID NO: 77 is discontiguous megablast because it is “intended for cross-species comparisons.” 
[AltContent: arrow]
    PNG
    media_image2.png
    771
    1064
    media_image2.png
    Greyscale



Appellant argues that the Examiner identifies three sequences, XM_001811253, XM_003399223.1, and BT100034 as prior art sequences identified as nucampholin gene family members. Appellant states that the results are not legible in the Final Office Action and note that none of the results have more than 76.23% identity with any segment of SEQ ID NO: 77. Appellant also notes that none of these sequences are from Diabrotica virgifera. See page 11 of the remarks.
This argument has been fully considered but is not found persuasive. The three sequences referred to by Appellant were appended to the Final Rejection dated 04/17/2020. The reason these sequences were included were to demonstrate that the prior art could successfully predict and identify nucampholin molecules based on structural similarity (i.e. CWC22). If a BLAST search were unable to identify a protein encoded by a given mRNA, it may indicate that an obviousness rejection is inappropriate. However, the Examiner cited these sequences in the response to arguments section to demonstrate that the prior art, consistent with the references of record, knew what nucampholin molecules looked like.  Furthermore, the Examiner notes that Appellant filed a substitute specification (05/08/2019) deleting all references to nucampholin, and in their response with the substituted specification, Appellant alleged that it is only through 

Appellant argues that the Examiner’s objection would be more plausibly supported if Appellant were claiming a genus of compositions and methods including the genus of Diabrotica virgifera nucampholin sequences, even if such sequences had not yet been cloned in the prior art. However, the claims are not drawn to D. virgifera ncm sequences in general, rather functional fragments of SEQ ID NO: 77. See paragraph bridging pp. 11 and 12 of the remarks.
This argument has been fully considered but is not found persuasive. It is unclear why Appellant is arguing a genus of sequences, where the rejection clearly states “would have led one of ordinary skill in the art to obtain the instantly claimed SEQ ID NO: 77” and “would have reasonably expected success arriving at the instantly claimed SEQ ID NO: 77.” See paragraph bridging pp. 5 and 6 above and page 7, first full paragraph. 
Furthermore, the Examiner notes that Appellant’s claim is, in fact, a genus of sequences. Appellant claims a genus of sequences because the claims require fragments. The instant claim 2, for example, demonstrates this position most clearly. Claim 2 is drawn to multiple species of the genus found within claim 1. 
With respect to Appellant’s argument regarding “functional fragments,” the Examiner notes that the state of the prior art is such that one of ordinary skill in the art would have reasonably expected any 21-nucleotide fragment would be sufficient to silence a targeted gene. This can be demonstrated by the teachings of Baum. Baum also teaches that “the ribonucleotide 

Appellant argues that the rejection of record argues that a person of ordinary skill in the art would have reasonably expected any D. virgifera ncm sequence to be effective as an RNAi target for crop protection. Appellant also argues that it is not known how many D. virgifera ncm sequences exist to constitute the size of the genus, as is required by the Examiner pursuant to MPEP 2144.08(II)(A)(4)(a). See page 12 of the remarks.
This argument has been fully considered but is not found persuasive. There appears to be no evidence of record that would indicate that D. virgifera, or any species, contains multiple copies of nucampholin. Rather, the prior art teaches us that the Ncm protein is present as a single copy and is “highly conserved.” See Coelho, for example.  
With respect to MPEP 2144.08(II)(A)(4)(a), the Examiner notes that the rejection is solely directed to isolating the instantly claimed SEQ ID NO: 77. Given the state of the prior art, there is little expectation that there are multiple copies of SEQ ID NO: 77 present in Diabrotica virgifera. 
If Appellant is referring to polymorphisms potentially present across Diabrotica virgifera, the Examiner notes the teachings of Szalanski et al (Florida Entomologist, 2003, 86(3): 329-333). Szalanski teaches that low level molecular and genetic differentiation within and among southern corn rootworm populations has also been observed for Diabrotica virgifera. See paragraph bridging pp. 330 and 331. Thus, given the fact that ncm is present as a single copy D. virgifera populations, the Examiner notes that it would have been reasonably expected that one of ordinary skill in the art would arrive at the instantly claimed SEQ ID NO: 77, especially absent evidence to the contrary or any unexpected result. 
The Examiner notes that the obviousness standard is predicated upon a reasonable expectation of success, not an absolute expectation of success. Given that the methods of isolating homologous sequences are well known to those of ordinary skill in the art, one of ordinary skill in the art would have reasonably expected success isolating SEQ ID NO: 77 from D. virgifera, especially absent evidence to the contrary or any unexpected result. 
With respect to the genus encompassed by claims 1 and 2, the Examiner notes the teachings of Baum. Baum teaches “the invention has the advantage of being able to tolerate sequence variations that might be expected due to genetic mutation, strain polymorphism, or evolutionary divergence. The introduced nucleic acid molecule may not need to be absolute homology, may not need to be full length, relative to either the primary transcription product or fully processed mRNA of the target gene. Therefore, those skilled in the art need to realize that, as disclosed herein, 100% sequence identity between the RNA and the target gene is not required to practice the present invention.” See paragraph 0136. Thus, even assuming arguendo that Appellant’s proffered argument regarding polymorphisms is correct, the ordinary artisan would still have reasonably expected success isolating the fragments claimed within claims 1 and 2 because the methodology disclosed by Baum is such that dsRNA fragments are able to tolerate sequence variations. 

For the above reasons, it is believed that the rejections should be sustained.

/STEPHEN UYENO/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Conferees:
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662  

                                                                                                                                                                                                      /Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.